 

Exhibit 10.1

GRUBHUB SEAMLESS INC.

2013 OMNIBUS INCENTIVE PLAN

STOCK OPTION GRANT NOTICE

In connection with the closing of the transactions contemplated by that
Reorganization and Contribution Agreement by and among Seamless North America,
LLC, GrubHub, Inc. and the other parties thereto dated May 19, 2013, (the
“Reorganization Agreement”), and pursuant to its 2013 Omnibus Incentive Plan, as
amended from time to time (the “Plan”), GrubHub Seamless Inc., a Delaware
corporation (the “Company”), hereby assumes and substitutes the option to
purchase common units of Seamless North America LLC granted as of the Date of
Grant to the individual listed below (the “Optionee”), with an option to
purchase the number of shares of the Company’s Common Stock (“Shares”) set forth
below (the “Option”), subject to the terms and conditions set forth herein, in
the Plan, and in the certain Stock Option Agreement attached hereto as Exhibit A
(the “Option Agreement”), each of which is incorporated herein by reference.
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Stock Option Grant Notice (the “Grant Notice”) and
the Option Agreement.

NOTICE OF STOCK OPTION GRANT

 

Optionee:

Margo Drucker

 

Grant Number:

 

10,312

 

Date of Grant:

 

July 9, 2012

 

Vesting Start Date:

 

July 1, 2012

 

Exercise Price per Share:

 

$2.60

 

Total Number of Shares Granted:

 

250,000

 

Term/Expiration Date:

 

July 9, 2022

 

Type of Option:

o    Incentive Stock Option

ü    Non-Qualified Stock Option

 

 

 

Vesting Schedule:

The Shares subject to this Option shall vest according to the following
schedule, subject to any acceleration provided in Optionee’s employment
agreement with the Company, or in Optionee’s letter agreement with the Company
dated May 13, 2013 (together, the “Supporting Agreements”):

 

Number of Shares Subject to Options

 

Vesting Date

 

62,500 (representing 25% of total number of shares covered by the Option)

5,208.33 (representing 1/48 of the total number of shares covered by the Option)

 

 

July1, 2013

 

The first calendar day of each month for 36 consecutive months beginning on
August 1, 2013

 

Optionee’s Supporting Agreements are incorporated herein and in the Option
Agreement by reference. In the event of any conflict between the Supporting
Agreements and this Grant Notice, the Option Agreement or the Plan, the terms of
the Supporting Agreements shall control. By his or her signature below, Optionee
agrees to be bound by the terms and conditions of the Plan, the Option
Agreement, and this Grant Notice. Optionee has reviewed the Plan (including
Sections 10(j) (“Non-competition”), 11(h) (“Lock-Up Period”), 11(i) (“Right of
First Refusal”) and 11(j) (“Take-Along Rights”) thereof), the Option Agreement,
and this Grant Notice in their entirety and fully understands the provisions of
this Grant Notice, the Option Agreement, and the Plan. Optionee hereby agrees to
accept as binding, conclusive, and final all decisions or interpretations of the
Administrator of the Plan upon any questions arising under the Plan, the Option
Agreement, and this Grant Notice. Optionee hereby acknowledges and agrees that
the Plan, this Grant Notice and the Option Agreement replace in their entirety
any prior plan, grant notice or option agreement relating to the original
option.

 

--------------------------------------------------------------------------------

 

 

GRUBHUB SEAMLESS INC.:

 

OPTIONEE.:

 

 

 

By:

/s/ Adam DeWitt

 

By:

/s/ Margo Drucker

Name:

Adam DeWitt

 

Name:

Margo Drucker

Title:

CFO

 

Address:

 

Address:

1065 Avenue of the Americas

 

Email Address:

mdrucker@seamless.com

 

15th Floor

 

 

 

 

New York, NY 10018

 

 

 

 

 

--------------------------------------------------------------------------------

 

STOCK OPTION AGREEMENT

Pursuant to the Stock Option Grant Notice (the “Grant Notice”) to which this
Stock Option Agreement (the “Agreement”) is attached, GrubHub Seamless Inc., a
Delaware corporation (the “Company”), has granted to Optionee (as set forth in
the Grant Notice) an option to purchase the number of shares of Common Stock
(“Shares”) under the GrubHub Seamless Inc. 2013 Omnibus Incentive Plan (the
“Plan”) indicated in the Grant Notice, at the exercise price per share set forth
in the Grant Notice (the “Exercise Price”).

1. Plan and Supporting Agreements Incorporated By Reference. Notwithstanding
anything to the contrary in this Option Agreement, this grant of an Option is
subject to the terms, definitions, and provisions of the Plan, which is
incorporated herein by reference. In addition, the Supporting Agreements (as
defined in the Grant Notice) are incorporated herein by reference. In the event
of any conflict between the Supporting Agreements and the Grant Notice, this
Option Agreement or the Plan, the terms of the Supporting Agreements shall
control.

2. Option Type. If designated in the Grant Notice as an Incentive Stock Option,
this Option is intended to qualify as an Incentive Stock Option as defined in
Section 422 of the Code; provided, however, that to the extent that the
aggregate Fair Market Value of the Common Stock with respect to which Incentive
Stock Options (within the meaning of Code Section 422, but without regard to
Code Section 422(d)), including the Option, are exercisable for the first time
by Optionee during any calendar year (under the Plan and all other incentive
stock option plans of the Company (or any “parent corporation” or “subsidiary
corporation” thereof within the meaning of Code Sections 424(e) or 424(f),
respectively)) exceeds one hundred thousand dollars ($100,000), such options
shall be treated as not qualifying under Code Section 422, but rather shall be
treated as Non-Qualified Stock Options to the extent required by Code Section
422. The rule set forth in the preceding sentence shall be applied by taking
options into account in the order in which they were granted. For purposes of
these rules, the Fair Market Value of the Common Stock shall be determined as of
the time the Option with respect to such Common Stock is granted.

3. Exercise of Option. This Option is exercisable as follows:

a. Right to Exercise.

i. This Option shall be exercisable cumulatively according to the vesting
schedule set out in the Grant Notice. For purposes of this Option Agreement, the
Shares subject to this Option shall vest based on Optionee’s continued status as
a Service Provider, unless otherwise determined by the Administrator.

ii. This Option may not be exercised for a fraction of a Share.

iii. In the event of Optionee’s death, Disability, or other termination of
Optionee’s status as a Service Provider, the exercisability of the Option shall
be governed by Sections 7, 8, 9 and 10 hereof, subject to the limitations in
this Section 3.

iv. In the event the exercise of the Option following the termination of
Optionee’s status as a Service Provider would be prohibited at any time solely
because the issuance of shares would violate the registration requirements under
the Securities Act, then the Option shall terminate on the earlier of (i) the
Term/Expiration Date of the Option as set forth in the Grant Notice or (ii) the
expiration of a period of three (3) months after the termination of Optionee’s
status as a Service Provider during which the exercise of the Option would not
be in violation of such registration requirements.

v. In no event may this Option be exercised after the Term/Expiration Date of
this Option as set forth in the Grant Notice.

b. Method of Exercise. This Option shall be exercisable by written notice to the
Company (the “Exercise Notice”). The Exercise Notice shall state the number of
Shares for which the Option is being exercised, and such other representations
and agreements with respect to such Shares of Common Stock as may be required by
the Company pursuant to the provisions of the Plan. The Exercise Notice shall be
signed by Optionee and shall be delivered in person or by certified mail to the
Secretary of the Company or such other authorized representative of the Company.
The Exercise Notice shall be accompanied by payment of the Exercise Price,
including payment of any applicable withholding tax. No Shares shall be issued
pursuant to the exercise of an Option unless the requirements of Section 10(g)
of the Plan (“Conditions on Delivery of Stock”) have been satisfied.

4. Optionee’s Representations. If the Shares purchasable pursuant to the
exercise of this Option have not been registered under the Securities Act, at
the time this Option is exercised, Optionee shall, if required by the Company,
concurrently with the exercise of all or any portion of this Option, deliver to
the Company his or her Investment Representation Statement in the form attached
hereto as Schedule 1.

2

--------------------------------------------------------------------------------

 

5. Method of Payment. Payment of the Exercise Price shall be by any of the
following at the election of Optionee:

a. cash ;

b. check;

c. with the consent of the Administrator, delivery of an irrevocable and
unconditional undertaking by a broker acceptable to the Company to deliver
promptly to the Company sufficient funds to pay the exercise price and any
required tax withholding, or delivery by Optionee to the Company of a copy of
irrevocable and unconditional instructions to a broker acceptable to the Company
to deliver promptly to the Company cash or a check sufficient to pay the
exercise price and any required tax withholding.

d. with the consent of the Administrator, delivery (either by actual delivery or
attestation) of Shares owned by Optionee valued at their Fair Market Value,
provided (A) such method of payment is then permitted under Applicable Laws, (B)
such Shares, if acquired directly from the Company, were owned by Optionee for
such minimum period of time, if any, as may be established by the Company at any
time, and (C) such Shares are not subject to any repurchase, forfeiture,
unfulfilled vesting or other similar requirements;

e. with the consent of the Administrator, surrender of Shares then issuable upon
exercise of the Option valued at their Fair Market Value on the date of
exercise;

f. with the consent of the Administrator, delivery of a promissory note of
Optionee to the Company on terms determined by the Administrator;

g. with the consent of the Administrator, property of any kind which constitutes
good and valuable consideration as determined by the Administrator;

h. with the consent of the Administrator, any combination of the foregoing
methods of payment.

6. Restrictions on Exercise. This Option may not be exercised until the Plan has
been approved by the stockholders of the Company. If the issuance of Shares upon
such exercise or if the method of payment for such Shares would constitute a
violation of any applicable federal or state securities or other law or
regulation, then the Option may also not be exercised. The Company may require
Optionee to make any representation and warranty to the Company as may be
required by any applicable law or regulation before allowing the Option to be
exercised.

7. Termination of Relationship. If Optionee ceases to be a Service Provider
(other than by reason of Optionee’s death or Disability), Optionee may exercise
this Option during the three (3) month period immediately following the date
Optionee ceases to be a Service Provider to the extent the Option was vested on
such date (and in no event later than the expiration date of the term of this
Option as set forth in the Grant Notice). To the extent that Optionee does not
exercise this Option within the time specified herein, the Option shall
terminate.

8. Disability of Optionee. If Optionee ceases to be a Service Provider as a
result of his or her Disability, Optionee may exercise the Option to the extent
the Option is vested on the date of exercise, but only within twelve (12) months
from the date Optionee ceases to be a Service Provider (and in no event later
than the expiration date of the term of this Option as set forth in the Grant
Notice). To the extent that Optionee does not exercise this Option within the
time specified herein, the Option shall terminate.

9. Death of Optionee. If Optionee ceases to be a Service Provider as a result of
the death of Optionee, the vested portion of the Option may be exercised at any
time within twelve (12) months following the date of death (and in no event
later than the expiration date of the term of this Option as set forth in the
Grant Notice) by Optionee’s estate or by a person who acquires the right to
exercise the Option by bequest or inheritance. To the extent that the Option is
not exercised within the time specified herein, the Option shall terminate.

10. Change of Control. In the event of a Change of Control, fifty percent (50%)
of the then unvested portion of the Option (which has not theretofore been
terminated pursuant to the Sections 7, 8, 9, or 11 hereof), shall vest
concurrently with the consummation of such event and the remaining portion of
the Option shall remain eligible to vest on the scheduled Vesting Dates as set
forth in the Grant Notice. Additionally, in the event that the Optionee’s
employment with the Company is terminated without cause or the Optionee resigns
due to a Material Diminution, each within six months following a Change of
Control, the remaining unvested portion of the Option shall immediately vest in
full. For purposes of this Section 10, “Material Diminution” shall mean: (a) a
material reduction in the Optionee’s assigned duties, which is not cured within
30 days of written notice by the Optionee to the Company of the facts which
constitute the Optionee’s contention of a material reduction in her duties, such
written notice to be given no later than 30 days after the occurrence of facts
constituting such material reduction; (b) a relocation of the headquarters
location of the Company to a location greater than 50 miles from New York City;
or (c) a material reduction in the Optionee’s base salary or target annual
bonus.

3

--------------------------------------------------------------------------------

 

11. Early Termination of Option. Notwithstanding anything herein to the
contrary, the Administrator may determine in its sole discretion that the Option
is terminated as of the date Optionee ceases to be a Service Provider for any
reason with regard to any portion of the Option that is not vested as of such
date.

12. Non-Transferability of Option. This Option may not be transferred in any
manner except by will or by the laws of descent or distribution. It may be
exercised during the lifetime of Optionee only by Optionee. The terms of this
Option shall be binding upon the executors, administrators, heirs, successors,
and assigns of Optionee.

13. Term of Option. This Option may be exercised only within the term set out in
the Grant Notice.

14. Restrictions on Shares; Stockholders’ Agreement. Optionee hereby agrees that
any Shares purchased upon the exercise of the Option shall be subject to such
terms and conditions as the Administrator shall determine in its sole
discretion, including, without limitation, restrictions on the transferability
of Shares, the right of the Company to require that Shares be transferred in the
event of certain transactions, call rights, tag-along rights, bring-along
rights, redemption and co-sale rights and voting requirements. Such terms and
conditions may, in the Administrator’s sole discretion, be contained in the
Exercise Notice with respect to the Option or in such other agreement as the
Administrator shall determine and which Optionee hereby agrees to enter into at
the request of the Company. Optionee hereby agrees that, if requested by the
Administrator, Optionee shall execute and deliver to the Company a joinder to
the Stockholders’ Agreement upon the exercise (in whole or in part) of the
Option.

15. Incorporation of Certain Plan Provisions. Without limiting the generality of
any provision of this Agreement, Sections 10(j) (“Non-competition”), 11(h)
(“Lock-Up Period”), 11(i) (“Right of First Refusal”) and 11(j) (“Take-Along
Rights”) of the Plan are hereby incorporated herein by this reference.

16. Rules Particular To Specific Countries.

a. Generally. Optionee shall, if required by the Administrator, enter into an
election with the Company or a Subsidiary (in a form approved by the Company)
under which any liability to the Company’s (or a Subsidiary’s) Tax Liability,
including, but not limited to, National Insurance Contributions (“NICs”) and the
Fringe Benefit Tax (“FBT”), is transferred to and met by Optionee. For purposes
of this Section 15, Tax Liability shall mean any and all liability under
applicable non-U.S. laws, rules, or regulations from any income tax, the
Company’s (or a Subsidiary’s) NICs, FBT, or similar liability under non-U.S.
laws, and Optionee’s NICs, FBT, or similar liability that are attributable to:
(A) the grant or exercise of, or any other benefit derived by Optionee from the
Option; (B) the acquisition by Optionee of the Shares on exercise of the Option;
or (C) the disposal of any Shares acquired upon exercise of the Option.

b. Tax Indemnity. Optionee shall indemnify and keep indemnified the Company and
any of its Subsidiaries from and against any Tax Liability.

17. Not a Contract or Guarantee of Employment. Subject to applicable law,
nothing in this Option Agreement, in the Grant Notice or in the Plan shall
confer upon Optionee any right to continue to serve as a Service Provider, nor
shall it interfere in any way with the Company’s right to terminate Optionee’s
Service Provider relationship at any time, with or without cause and with or
without prior notice.

18. Optionee Acknowledgement. Optionee represents that he or she has read this
Agreement and is familiar with its terms and provisions. Optionee hereby agrees
to accept as binding, conclusive, and final all decisions or interpretations of
the Board or other administrator of the Plan upon any questions arising under
this Agreement.

 

*        *        *        *        *

4

--------------------------------------------------------------------------------

 

SCHEDULE 1

INVESTMENT REPRESENTATION STATEMENT

 

OPTIONEE

:

Margo Drucker

COMPANY

:

GrubHub Seamless Inc.

SECURITY

:

Common Stock

AMOUNT

:

 

DATE

:

 

 

In connection with the purchase of the above-listed shares of Common Stock (the
“Securities”) of GrubHub Seamless Inc., a Delaware corporation (the “Company”),
the undersigned (the “Optionee”) represents to the Company the following:

1. Optionee is aware of the Company’s business affairs and financial condition
and has acquired sufficient information about the Company to reach an informed
and knowledgeable decision to acquire the Securities. Optionee is acquiring
these Securities for investment for Optionee’s own account only and not with a
view to, or for resale in connection with, any “distribution” thereof within the
meaning of the Securities Act of 1933, as amended (the “Securities Act”).

2. Optionee acknowledges and understands that the Securities constitute
“restricted securities” under the Securities Act and have not been registered
under the Securities Act in reliance upon a specific exemption therefrom, which
exemption depends upon, among other things, the bona fide nature of Optionee’s
investment intent as expressed herein. Optionee understands that, in the view of
the Securities and Exchange Commission, the statutory basis for such exemption
may be unavailable if Optionee’s representation was predicated solely upon a
present intention to hold these Securities for the minimum capital gains period
specified under tax statutes, for a deferred sale, for or until an increase or
decrease in the market price of the Securities, or for a period of one (1) year
or any other fixed period in the future. Optionee further understands that the
Securities must be held indefinitely unless they are subsequently registered
under the Securities Act or an exemption from such registration is available.
Optionee further acknowledges and understands that the Company is under no
obligation to register the Securities. Optionee understands that the certificate
evidencing the Securities will be imprinted with a legend which prohibits the
transfer of the Securities unless they are registered or such registration is
not required in the opinion of counsel satisfactory to the Company and any other
legend required under applicable securities laws or agreements.

3. Optionee is familiar with the provisions of Rule 701 and Rule 144, each
promulgated under the Securities Act, which, in substance, permit limited public
resale of “restricted securities” acquired, directly or indirectly, from the
issuer thereof, in a non-public offering subject to the satisfaction of certain
conditions. Rule 701 provides that if the issuer qualifies under Rule 701 at the
time of the grant of the Option to Optionee, the exercise will be exempt from
registration under the Securities Act. In the event the Company becomes subject
to the reporting requirements of Section 13 or 15(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), ninety (90) days thereafter (or
such longer period as any market stand-off agreement may require) the Securities
exempt under Rule 701 may under present law be resold, subject to the
satisfaction of certain of the conditions specified by Rule 144, including: (1)
the resale being made through a broker in an unsolicited “broker’s transaction”
or in transactions directly with a market maker (as this term is defined under
the Exchange Act); and, in the case of an affiliate, (2) the availability of
certain public information about the Company, (3) the amount of Securities being
sold during any three (3) month period not exceeding the limitations specified
in Rule 144(e), and (4) the timely filing of a Form 144, if applicable.

In the event that the Company does not qualify under Rule 701 at the time of
grant of the Option to Optionee, then the Securities may be resold in certain
limited circumstances subject to the provisions of Rule 144, which requires the
resale to occur not less than six (6) months, or, in the event the Company is
not subject to the reporting requirements of Section 13 or 15(d) of the Exchange
Act, not less than one (1) year, after the later of the date the Securities were
sold by the Company or the date the Securities were sold by an affiliate of the
Company, within the meaning of Rule 144; and, in the case of acquisition of the
Securities by an affiliate, the satisfaction of the conditions set forth in
Sections 1, 2, 3, and 4 of the paragraph immediately above or, in the case of a
non-affiliate who subsequently holds the Securities less than one year, the
satisfaction of the conditions set forth in Section 2 of the paragraph
immediately above.

5

--------------------------------------------------------------------------------

 

4. Optionee further understands that in the event all of the applicable
requirements of Rule 701 or 144 are not satisfied, registration under the
Securities Act, compliance with Regulation A, or some other registration
exemption will be required; and that, notwithstanding the fact that Rules 701
and 144 are not exclusive, the Staff of the Securities and Exchange Commission
has expressed its opinion that persons proposing to sell private placement
securities other than in a registered offering and otherwise than pursuant to
Rules 701 or 144 will have a substantial burden of proof in establishing that an
exemption from registration is available for such offers or sales, and that such
persons and their respective brokers who participate in such transactions do so
at their own risk. Optionee understands that no assurances can be given that any
such other registration exemption will be available in such event.

 

Signature of Optionee:

 

Margo Drucker

 

Date:

 

 

6